Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.22 TWENTY-SECOND AMENDMENT TO EMPLOYMENT AGREEMENT JOEL F. GEMUNDER (Employee), and OMNICARE MANAGEMENT COMPANY, a Delaware corporation with its principal place of business in Covington, Kentucky (the Company), hereby agree as follows: 1. Recitals (a) The Company is an indirect subsidiary of Omnicare, Inc. as a result of a corporate restructuring of Omnicare, Inc. and its affiliates; (b) In connection with such restructuring certain assets and liabilities of Omnicare, Inc. have been transferred to the Company, effective December 31, 1988, including the employment agreement between the Employee and Omnicare, Inc., dated August 4, 1988 (the Employment Agreement); (c) The Company, as assignee, and Employee amended the Employment Agreement by mutual written agreement on December 31, 1988, May 23, 1989, May 22, 1990, May 21, 1991, May 19, 1992, May 17, 1993, May 16, 1994, May 15, 1995, May 20, 1996, May 19, 1997, May 18, 1998, March 3, 1999, February 25, 2000, March 1, 2000, March 1, 2001, February 6, 2002, September 25, 2002, March 6, 2003, March 11, 2004, March 24, 2005, and April 6, 2006 (the Prior Amendments); and (d) The Company and the Employee wish to amend the Employment Agreement as set forth below. 2. Amendments (a) The last sentence of Section 2.2 of the Employment Agreement is hereby deleted and replaced with the following sentence: Employees annual incentive compensation and bonuses with respect to each calendar year shall be paid to the Employee in the next following calendar year, on or before February 10 of such following calendar year. (b) Section 2.6(a) of the Employment Agreement is hereby amended by adding the following sentence at the end of such Section: In all events, any reimbursement made to Employee pursuant to this Section 2.6(a) shall be made not later than the end of the calendar year following the year in which the related expense was incurred. (c) Section 2.6(e) of the Employment Agreement is hereby amended by adding the following sentence at the end of such Section: In all events, any payment made to Employee pursuant to this Section 2.6(e) shall be made not later than the end of the calendar year following the year in which the related fee was incurred. (d) Section 2.7(b)(i) of the Employment Agreement is hereby amended to delete the phrase Sections 4.4 and 4.5 of the from such Section. (e) Section 2.7(e) of the Employment Agreement is hereby amended by adding the following sentence at the end of such Section: To the extent that such after-tax benefit is not as favorable to Employee (and his estate) in any particular year, any additional payments made by the Company to Employee (or his estate) pursuant to the preceding sentence shall be made not later than December 31 of such year. (f) The last sentence of Section 3.3(b) of the Employment Agreement is hereby deleted and replaced with the following two sentences: Such monthly severance payments shall be made for a period equal to the balance of the term of employment provided for in Section 1.2, with the first such monthly payment to be made not later than thirty (30) days after Employees Separation from Service occurs. Employees right to receive such monthly severance payments shall be treated as a right to receive a series of separate payments under Treasury Regulation Section 1.409A -2(b)(2)(iii). As used herein, a Separation from Service occurs when Employee dies, retires, or otherwise has a termination of employment with the Company that constitutes a separation from service within the meaning of Treasury Regulation Section 1.409A -1(h)(1), without regard to the optional alternative definitions available thereunder. (g) Article 3 of the Employment Agreement is hereby amended by adding a new Section 3.3(d) to read in its entirety as follows: (d) Notwithstanding any provision of this Agreement to the contrary, if the Employee is a specified employee within the meaning of Treasury Regulation Section 1.409A -1(i) as of the date of the Employees Separation from Service, then any payment or benefit pursuant to this Section 3.3 or pursuant to any other provision of this Agreement on account of the Employees Separation from Service, to the extent such payment (after taking into account all exclusions applicable to such payment under Section 409A of the Internal Revenue Code and all regulations, guidance and other interpretive authority issued thereunder (Code Section 409A)) is properly treated as deferred compensation subject to Code Section 409A, shall not be made until the first business day after (i) the expiration of six (6) months from the date of the Employees Separation from Service, or (ii) if earlier, the date of the Employees death (the Delayed Payment Date).
